UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6326



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE D. COAKLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Terrence W. Boyle, Chief
District Judge. (CR-96-26-BO; CA-04-11-4-BO)


Submitted:   August 27, 2004            Decided:   September 14, 2004


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clarence D. Coakley, Appellant Pro Se. Jane J. Jackson, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Clarence D. Coakley seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)    (2000).     A    prisoner   satisfies       this   standard    by

demonstrating     that     reasonable     jurists     would      find    that   his

constitutional     claims    are   debatable    and   that     any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record    and   conclude    that   Coakley    has   not   made    the     requisite

showing.    Accordingly, we deny Coakley’s motion for a certificate

of appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          DISMISSED




                                     - 2 -